Case 1:19-cr-00338-GHW Document 92 Filed 05/03/21 Page 1 of 2

April 17, 2021

Hon. Gregory H. Woods
Clerk of Courts

500 Pearl Street

New York, NY 10007

Amara Cherif
Essex County Jail
354 Doremus Ave.

Newark, N.J 07105

Dear Hon. Gregory H. Woods,

 

5 SS
US. 0 UNY :

DOCL.veNT
ELECTRONICALLY FILED

DOC #:
\2a\;

 

 

O24 |

\

   

 

I am contacting you to politely and affirmatively request a new
attorney. My attorney and I have irreconcilable differences, the
attorney client relationship is irreparably broken, he does not have my
best interests at heart and in whole and in part he is ineffective.

I thank you in advance for your consideration.

Sincerely, Cf)

Amara Cherif

 
 

Case 1:19-cr-00338-GHW Document 92 Filed 05/03/21 Page 2 of 2

 

 

BEDE Ceca:

ijt
i

Peel TfestoT TIPE ESEEUL ELE Ege pe eg feg ects fey feptoeeg ee

LO00T AN “Yt0X MON
ETS [1eeg OOS

Seccee SJANOD Jo YIN

SpooM “H Atosery “uoxy

— — s

a it Std TCcO¢ adv OZ
mi

O40 CN STINVG AG

=

 

SOTLO PN Artemon
SAV snulei0g poe
FiTeyO erewy
